DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN2020101579, filed on 3/09/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/20/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a sampling module, a first time period determination module, a jump point search module and a first closing time determination module in claim 9 and a first time determination module, second time period determination module, a second time determination unit, a target sampling time determination module and a second closing time determination module in claim 16. 
According to specification the above mention modules are part of processor.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-13, 15 and 17-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Talluri et al. (US 10438757, provided by applicant, hereinafter Talluri).

Regarding to claim 1, TALLURI discloses a method for determining a closing time of a circuit breaker (fig. 2[240] and figs. 3-5), the circuit breaker being configured to output a three-phase voltage signal (fig. 4 shows 3-phase), the method comprising: 
sampling a voltage signal of a target phase in the three-phase voltage signal of the circuit breaker (potential transformer 145 continuously measures the voltage of the subsystem 160 and sends sampled values of the voltage in the first phase to the controller 130); 
determining a first time period according to a voltage value of the voltage signal sampled, a voltage signal in the first time period comprising a voltage jump point of the voltage value (col. 6 line 65 - col. 7 line 6 discloses the time period between the instance at which the command for switching was provided to the circuit breaker 140 and the instance at which the electrical connection was established between the power source 110 and the subsystem 160 in the first phase which is T1-T2 as a first time period); 
finding a voltage jump point of the voltage value in the first time period according to a change in the voltage value of the voltage signal in the first time period (col. 6 lines 46-64 and fig.3 discloses and shows the change of voltage prior to T2); and 
determining a closing time of a target phase of the circuit breaker according to a sampling time found, of the voltage jump point (col. 6 line 65 - col. 7 line 13 discloses controller to determine electrical operating of the circuit breaker).

Regarding to claim 2, TALLURI discloses the method of claim 1, wherein the determining of the first time period according to a voltage value of the voltage signal sampled comprises: 
determining an absolute value of the voltage value of the voltage signal sampled (fig. 3-5 show the absolute value of the voltage signal sampled); 
determining a second time period during which the absolute value of the voltage value is relatively greater than or equal to a first voltage threshold value for n seconds consecutively for a first time, where n is a positive number and the first voltage threshold value is a positive number (figs. 4-5 and col. 6 line 65 - col. 7 line 13, col. 9 lines 1-23 and col. 12 lines 17-37 shows and discloses the controller calculating the operating time which includes the second time period); 
determining any time in the second time period as a jump reference time; and determining the first time period according to the jump reference time (figs. 4-5 and col. 6 line 65 - col. 7 line 13, col. 9 lines 1-23 and col. 12 lines 17-37).

Regarding to claim 3, TALLURI discloses the method of claim 2, wherein the determining of any time in the second time period as the jump reference time comprises: determining a time at which the second time period ends as the jump reference time (figs. 2-5 and col. 6 line 65 - col. 7 line 13, col. 9 lines 1-23 and col. 12 lines 17-37).

Regarding to claim 4, TALLURI discloses the method of claim 2, wherein at least one of a value range of the first voltage threshold value is [v1, v2], where v1 is 0.2 times a rated secondary voltage of the transformer configured to input the three-phase voltage signal to the circuit breaker, and v2 is a maximum value of a voltage signal of a target phase input to the circuit breaker; and, the value range of n is [0.003, 0.006] (figs. 2-5 and col. 6 line 65 - col. 7 line 13, col. 9 lines 1-23 and col. 12 lines 17-37).

Regarding to claim 5, TALLURI discloses the method of claim 2, wherein the determining of the first time period according to the jump reference time comprises: 
taking a time p voltage cycles before the jump reference time as a start time; taking a time q voltage cycles after the jump reference time as an end time; and 
determining the time period from the start time to the end time as the first time period, wherein p and q are positive numbers, and the voltage cycle is a cycle of a voltage signal of a target phase input to the circuit breaker (figs. 2-5 and col. 6 line 65 - col. 7 line 13, col. 9 lines 1-23 and col. 12 lines 17-37.


Regarding to claim 7, TALLURI discloses the method of claim 1, wherein the determining of the closing time of the target phase of the circuit breaker comprises: determining a first time when the circuit breaker receives a closing instruction corresponding to the target phase; determining a second time when a relatively last voltage jump point appears in the first time period; and taking a length of time between the first time and the second time as the closing time of the target phase of the circuit breaker (figs. 4-5 and col. 6 line 65 - col. 7 line 13, col. 9 lines 1-23 and col. 12 lines 17-37).


Regarding to claim 9, TALLURI discloses a device for determining a closing time of a circuit breaker (abstract and fig. 1), the circuit breaker being configured to output a three-phase voltage signal (fig. 4 shows 3-phase), the device comprising: 
a sampling module configured to sample a voltage signal of a target phase in the three-phase voltage signal of the circuit breaker (potential transformer 145 continuously measures the voltage of the subsystem 160 and sends sampled values of the voltage in the first phase to the controller 130); 
a first time period determination module configured to determine a first time period according to a voltage value of the voltage signal sampled, a voltage signal in the first time period including a voltage jump point of a voltage value (col. 6 line 65 - col. 7 line 6 discloses the time period between the instance at which the command for switching was provided to the circuit breaker 140 and the instance at which the electrical connection was established between the power source 110 and the subsystem 160 in the first phase which is T1-T2 as a first time period); 
a jump point search module configured to find a voltage jump point of a voltage value in the first time period according to a change in a voltage value of the voltage signal in the first time period (col. 6 lines 46-64 and fig.3 discloses and shows the controller calculating the  change of voltage prior to T2); and 
a first closing time determination module configured to determine a closing time of a target phase of the circuit breaker according to the sampling time found, of the voltage jump point (col. 6 line 65 - col. 7 line 13 discloses controller to determine electrical operating of the circuit breaker).

Regarding to claim 10, TALLURI discloses the device of claim 9, wherein the first time period determination module comprises: 
a voltage value determination unit configured to determine an absolute value of a voltage value of the sampled voltage signal (fig. 3-5 show the absolute value of the voltage signal sampled); 
a second time period determination unit configured to determine a second time period during which the absolute value of the voltage value is relatively greater than or equal to a first voltage threshold value for n seconds consecutively for a first time, where n is a preset positive number and the first voltage threshold value is a positive number (figs. 4-5 and col. 6 line 65 - col. 7 line 13, col. 9 lines 1-23 and col. 12 lines 17-37 shows and discloses the controller calculating the operating time which includes the second time period); 
a reference time determination unit configured to determine any time in the second time period as a jump reference time; and a first time period determination unit configured to determine the first time period according to the jump reference time (figs. 4-5 and col. 6 line 65 - col. 7 line 13, col. 9 lines 1-23 and col. 12 lines 17-37).

Regarding to claim 11, TALLURI discloses the device of claim 10, wherein the reference time determination unit is configured to determine a time at which the second time period ends as the jump reference time (figs. 4-5 and col. 6 line 65 - col. 7 line 13, col. 9 lines 1-23 and col. 12 lines 17-37).

Regarding to claim 12, TALLURI discloses the device of claim 10, wherein at least one of a value range of the first voltage threshold value is [v1, v2], where v1 is 0.2 times the rated secondary voltage of the transformer that inputs the three-phase voltage signal to the circuit breaker, and v2 is a maximum value of a voltage signal of a target phase input to the circuit breaker; and, the value range of n is [0.003, 0.006] (figs. 2-5 and col. 6 line 65 - col. 7 line 13, col. 9 lines 1-23 and col. 12 lines 17-37).

Regarding to claim 13, TALLURI discloses the device of claim 10, wherein the first time period determination unit comprises: a start time determination subunit configured to take a time p voltage cycles before the jump reference time as the start time; an end time determination subunit configured to take a time q voltage cycles after the jump reference time as the end time; and a first time period determination subunit configured to determine the time period from the start time to the end time as the first time period, wherein p and q are positive numbers, and the voltage cycle is the cycle of a voltage signal of a target phase input to the circuit breaker (figs. 2-5 and col. 6 line 65 - col. 7 line 13, col. 9 lines 1-23 and col. 12 lines 17-37).

Regarding to claim 15, TALLURI discloses the device of claim 9, wherein the first closing time determination module comprises: a first time determination unit configured to determine a first time when the circuit breaker receives a closing instruction corresponding to the target phase; a second time determination unit configured to determine a second time when a last voltage jump point appears in the first time period; and a closing data determination unit configured to take a length of time between the first time and the second time as the closing time of the target phase of the circuit breaker (figs. 4-5 and col. 6 line 65 - col. 7 line 13, col. 9 lines 1-23 and col. 12 lines 17-37).

Regarding to claim 17, TALLURI discloses a device for determining the closing time of a circuit breaker (abstract and fig. 1), comprising: 
at least one memory configured to store a machine-readable program (memory module functionally coupled to the one or more processors for storing information required to determine an electrical operating time of the circuit breaker 140); and 
at least one processor configured to invoke the machine-readable program for implementing at least sampling a voltage signal of a target phase in the three-phase voltage signal of a circuit breaker (potential transformer 145 continuously measures the voltage of the subsystem 160 and sends sampled values of the voltage in the first phase to the controller 130); 
determining a first time period according to a voltage value of the voltage signal sampled, a voltage signal in the first time period comprising a voltage jump point of the voltage value (figs. 4-5 and col. 6 line 65 - col. 7 line 13, col. 9 lines 1-23 and col. 12 lines 17-37 shows and discloses the controller calculating the operating time which includes the second time period); 
finding a voltage jump point of the voltage value in the first time period according to a change in the voltage value of the voltage signal in the first time period; and determining a closing time of a target phase of the circuit breaker according to a sampling time found, of the voltage jump point (figs. 4-5 and col. 6 line 65 - col. 7 line 13, col. 9 lines 1-23 and col. 12 lines 17-37).

Regarding to claim 18, TALLURI discloses a non-transitory computer-readable medium, storing a computer instruction that, when executed by a processor, causes the processor to implement the method of claim 1 (controller 130 includes one or more processors for computation and estimation of a time for switching, a memory module functionally coupled to the one or more processors for storing information required to determine an electrical operating time of the circuit breaker 140 perform estimation of the time for switching).

Regarding to claim 19, TALLURI discloses the device of claim 17, wherein the at least one processor is further configured to invoke the machine-readable program for implementing at least, for the determining of the first time period: determining an absolute value of the voltage value of the voltage signal sampled (fig. 3-5 show the absolute value of the voltage signal sampled); 
determining a second time period during which the absolute value of the voltage value is relatively greater than or equal to a first voltage threshold value for n seconds consecutively for a first time, where n is a positive number and the first voltage threshold value is a positive number (figs. 4-5 and col. 6 line 65 - col. 7 line 13, col. 9 lines 1-23 and col. 12 lines 17-37 shows and discloses the controller calculating the operating time which includes the second time period); 
determining any time in the second time period as a jump reference time; and determining the first time period according to the jump reference time (figs. 4-5 and col. 6 line 65 - col. 7 line 13, col. 9 lines 1-23 and col. 12 lines 17-37).

Regarding to claim 20, TALLURI discloses the device of claim 19, wherein the at least one processor is further configured to invoke the machine-readable program for implementing at least, for the determining of any time in the second time period as the jump reference time: determining a time at which the second time period ends as the jump reference time (figs. 2-5 and col. 6 line 65 - col. 7 line 13, col. 9 lines 1-23 and col. 12 lines 17-37).

Allowable Subject Matter
Claims 6, 8, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding to claims 6 and 14, the prior art of records, alone or in combination, do not fairly teach or suggest “wherein the finding of the voltage jump point comprises: 
for each voltage value of the voltage signal of the target phase in the first time period, determining a first slope of a current voltage value on a first curve, the first curve including a curve between a previous voltage value of the current voltage value and the current voltage value; 
determining a second slope of the current voltage value on a second curve, the second curve including a curve between a next voltage value of the current voltage value and the current voltage value; 
determining whether the current voltage value satisfies a condition: 
an absolute value of the first slope corresponding to the current voltage value is relatively smaller than a preset slope, and an absolute value of the second slope corresponding to the current voltage value is relatively greater than or equal to the preset slope; 
upon the condition being determined to be satisfied, determining that the current voltage value is a voltage jump point; and 
upon the condition being determined not to be satisfied, determining that the current voltage value is not a voltage jump point, wherein the preset slope is a positive number” including all of the limitations of the base claim and any intervening claims.

Regarding to claims 8 and 16, the prior art of records, alone or in combination, do not fairly teach or suggest “determining a first time when the circuit breaker receives a closing instruction corresponding to the target phase; determining an absolute value of a voltage value of the voltage signal sampled, and determining a second time period during which the absolute value of the voltage value is relatively greater than or equal to a first voltage threshold value for n seconds consecutively for the first time; upon the voltage jump point not being found within the first time period, searching, from back to front, the time period before a start time of the second time period to determine the first target sampling time found that is relatively smaller than or equal to a voltage value of a second voltage threshold value; and taking the length of time between the first time and the target sampling time as the closing time of the target phase of the circuit breaker, wherein n is a preset positive number, and both the first voltage threshold value and the second voltage threshold value are positive numbers” including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Wang et al. (CN 109932646) discloses the method comprises: sending the closing command to a breaker, make the breaker closed according to the closing command. and determining a first time according to the time of sending the closing command, the breaker is located in a power system, obtaining the voltage of the moving contact of breaker main contact time to reach a predetermined threshold value as a preset second time, voltage threshold corresponding to the circuit breaker when finish the closing operation of the moving contact; The first time and the second time to determine synchronization circuit breaker corresponding to the grid-guide front time. According to the invention, capability of on-line detection and synchronization in the network guide front time, namely obtaining front guide corresponding to the breaker of time in the actual working environment, the adaptive time more accurately, so that the synchronization and time of network more accurately.

Mori et al. (US 20180358189) discloses switching control device includes a unit to measure a power-supply-side voltage of a circuit breaker, a unit to calculate a current that flows through a resistor after a switch is turned on and before a circuit breaking unit is turned on, and to calculate an interelectrode voltage of the circuit breaking unit after the switch is turned on and before the circuit breaking unit is turned on, a unit to determine a target closing time point for the circuit breaking unit so that a target turn-on phase for the circuit breaking unit becomes a phase that is set in accordance with the capacitor, and to output a control signal such that the circuit breaking unit is closed at the target closing time point.

JP 2008529227 discloses method and apparatus for determining the closing time of an electrical switchgear. The electric switchgear has a circuit breaker link (1), and the circuit breaker link (1) allows connection and separation of the first line section (2) and the second line section (3). In order to determine the closing time, the temporal transition of the drive voltage (A) is obtained in the first line section (2), and further the temporal transition of the oscillating voltage (B, B1) generated in the second line section (3). Ask for. A possible closing time when the combined voltage (C, C1) passes through zero is obtained. The selection of the possible closing time is performed while evaluating the rise of the driving voltage (A, A1) and the oscillating voltage (B, B1) or the polarity of the oscillating current (D).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/           Primary Examiner, Art Unit 2863